DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 contains the units “Pa.s” in line 2, which should be “Pa∙s”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 10 contains the limitation “further comprising an intermediate liquid layer” in line 1. However, claim 1, from which claim 10 depends, is directed towards a method not a structure. Therefore, it is unclear how “further comprising an intermediate liquid 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri et al. (U.S. Patent Application Publication 2002/0160121, hereafter ‘121) in view of Fuisz et al. (U.S. Patent Application Publication 2011/0200715, hereafter ‘715).
	Claim 1: Katagiri ‘121 teaches a method of curtain coating a substrate (abstract) comprising:
	applying two or more liquid simultaneously to form multiple layers on the substrate (abstract, Figs. 1-2, [0008]), wherein the multiple layers include:
		a bottom liquid layer (21a) comprising a shear thinning liquid (Figs. 2-3, [0023]); and
		an upper liquid layer (21b) (Fig. 2, [0020]).

	With respect to claim 1, Katagiri ‘121 does not explicitly teach that the upper liquid layer comprises a viscoelastic liquid.
	However, Fuisz ‘715 teaches a method of curtain coating a substrate to form multiple layers (abstract, [0175]). Fuisz ‘715 teaches that a coating liquid being viscoelastic provides stability and prevents sedimentation of the coating liquid ([0062], [0063]). Both Fuisz ‘715 and Katagiri ‘121 teach methods of curtain coating a substrate to form multiple layers (‘121, abstract, Figs. 1-2, [0008]; ‘715, abstract, [0175]).


	Claim 2: Katagiri ‘121 teaches that the shear thinning liquid can comprise a viscosity control agent in a gelatin solution, which is a type of aqueous solution ([0032]).

With respect to claim 2, the modified teachings of Katagiri ‘121 do not explicitly teach that the shear thinning liquid comprises xanthan gum.
Fuisz ‘715 teaches a method of curtain coating a substrate to form multiple layers (abstract, [0175]). Fuisz ‘715 teaches that xanthan gum is a suitable viscosity adjustor for a liquid applied by curtain coating ([0095], [0175]). Both Fuisz ‘715 and Katagiri ‘121 teach methods of curtain coating a substrate to form multiple layers (‘121, abstract, Figs. 1-2, [0008]; ‘715, abstract, [0175]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the xanthan gum taught by Fuisz ‘715 as the viscosity adjustor used in the modified teachings of Katagiri ‘121 because it would have been the selection of a known material based on its suitability for the intended purpose of being the viscosity adjustor for a curtain coating liquid. See MPEP 2144.07.



	With respect to claim 3, the modified teachings of Katagiri ‘121 do not explicitly teach that the shear thinning liquid comprises xanthan gum in an amount of 0.1 to 1 percent by weight.
Fuisz ‘715 teaches a method of curtain coating a substrate to form multiple layers (abstract, [0175]). Fuisz ‘715 teaches that xanthan gum is a suitable viscosity adjustor for a liquid applied by curtain coating ([0095], [0175]). Both Fuisz ‘715 and Katagiri ‘121 teach methods of curtain coating a substrate to form multiple layers (‘121, abstract, Figs. 1-2, [0008]; ‘715, abstract, [0175]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the xanthan gum taught by Fuisz ‘715 as the viscosity adjustor used in the modified teachings of Katagiri ‘121 because it would have been the selection of a known material based on its suitability for the intended purpose of being the viscosity adjustor for a curtain coating liquid. See MPEP 2144.07.

With respect to claim 3, the modified teachings of Katagiri ‘121 do not explicitly teach that the xanthan gum viscosity adjustor is in an amount of 0.1 to 1 percent by weight.

Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

Claim 4: With respect to claim 4, the modified teachings of Katagiri ‘121 do not explicitly teach that the viscoelastic liquid comprises polyethylene oxide in an amount from 0.01 to 1 percent by weight.
Fuisz ‘715 teaches a method of curtain coating a substrate to form multiple layers (abstract, [0175]). Fuisz ‘715 teaches that including polyethylene oxide in a coating liquid provides flexible, strong films ([0097]). Both Fuisz ‘715 and Katagiri ‘121 teach methods of curtain coating a substrate to form multiple layers (‘121, abstract, Figs. 1-2, [0008]; ‘715, abstract, [0175]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the polyethylene oxide taught by Fuisz ‘715 to the viscoelastic liquid used in the method taught by the modified teachings of Katagiri ‘121 because including polyethylene oxide in a coating liquid provides flexible, strong films, as taught by Fuisz ‘715.


However, the claimed method differs from the method taught by the modified teachings of Katagiri ‘121 only in the concentration of polyethylene oxide, and it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

Claim 5: Katagiri ‘121 teaches that the upper liquid layer (21b) can have a viscosity of greater than 300 mPa∙s ([0020]).
With respect to claim 5, the modified teachings of Katagiri ‘121 do not explicitly teach that the viscoelastic liquid has a viscosity of from 1 to 1050 Pa∙s.
However, the claimed viscosity range of 1 to 1050 Pa∙s is obvious over the viscosity range of greater than 300 mPa∙s taught by Katagiri ‘121 because they overlap. See MPEP 2144.05.

Claim 6: Katagiri ‘121 teaches that the upper liquid layer (21b) can have a surface tension of about 33 mN/m ([0032]).
Claim 7: Katagiri ‘121 teaches that the substrate can be paper ([0001], [0032]).

Claim 8: Katagiri ‘121 teaches a method of curtain coating a substrate (abstract) comprising:

providing an upper liquid layer (21b) (Fig. 2, [0020]);
pumping the bottom liquid layer and upper liquid layer through coating dies (15a, 15b) simultaneously onto a moving substrate (10) (Fig. 1, [0008], [0014], [0015]) such that the bottom liquid layer impinges on the substrate (Fig. 2, [0002], [0009]).

	With respect to claim 8, Katagiri ‘121 does not explicitly teach that the upper liquid layer comprises a viscoelastic liquid.
	Fuisz ‘715 teaches a method of curtain coating a substrate to form multiple layers (abstract, [0175]). Fuisz ‘715 teaches that a coating liquid being viscoelastic provides stability and prevents sedimentation of the coating liquid ([0062], [0063]). Both Fuisz ‘715 and Katagiri ‘121 teach methods of curtain coating a substrate to form multiple layers (‘121, abstract, Figs. 1-2, [0008]; ‘715, abstract, [0175]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a viscoelastic liquid as taught by Fuisz ‘715 and the upper liquid layer (21b) in the method taught by Katagiri ‘121 because a coating liquid being viscoelastic provides stability and prevents sedimentation of the coating liquid, as taught by Fuisz ‘715. 

Claim 9: Katagiri ‘121 teaches a method of curtain coating a substrate (abstract) comprising:

		a shear thinning liquid layer (21a) comprising a shear thinning liquid which has a viscosity that decreases with increasing shear rate (Figs. 2-3, [0023]); and
		an upper liquid layer (21b) (Fig. 2, [0020]),
	wherein the shear thinning liquid layer impinges a surface of the substrate (10) (Fig. 2, [0002], [0009]).

	With respect to claim 9, Katagiri ‘121 does not explicitly teach that the upper liquid layer comprises a viscoelastic liquid.
	Fuisz ‘715 teaches a method of curtain coating a substrate to form multiple layers (abstract, [0175]). Fuisz ‘715 teaches that a coating liquid being viscoelastic provides stability and prevents sedimentation of the coating liquid ([0062], [0063]). Both Fuisz ‘715 and Katagiri ‘121 teach methods of curtain coating a substrate to form multiple layers (‘121, abstract, Figs. 1-2, [0008]; ‘715, abstract, [0175]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a viscoelastic liquid as taught by Fuisz ‘715 and the upper liquid layer (21b) in the method taught by Katagiri ‘121 because a coating liquid being viscoelastic provides stability and prevents sedimentation of the coating liquid, as taught by Fuisz ‘715. 

Claim 10: Katagiri ‘121 teaches that the multiple layers can comprise an intermediate liquid layer (21c) (Fig. 2, [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BG/

/SHAMIM AHMED/           Primary Examiner, Art Unit 1713